Case 1:94-cr-00313-CSH Document 854 Filed 12/10/19 Page 1 of 1

 

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton ™ EVO EW? placed Sorthern District of New York
sia _ Jennifer L. Brown
Executive Director Attomey-in-Charge

and AttorneveinreChief

December 10, 2019
BY ECF

Honorable Charles S. Haight
United States District Judge
Southern District of New York

Re: United States v. Padilla, et al.
94 Cr. 313 (CSH)

 

Dear Judge Haight,

By order dated November 18, 2019, the Court appointed the Federal Defenders
of New York to represent defendants Jaime Rodriguez (15) and Steven Camacho (14),
two defendants in the above-captioned case, in connection with potential motions
based on the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319
(2019).

I was recently assigned to this case and I am writing to request additional time
to review materials, confer with the government, and propose a briefing schedule to
the Court. I respectfully request until December 20, 2019 to propose a schedule.
Thank you for consideration of this request.

Respectfully submitted,
/s/ Sarah Baumgartel
Sarah Baumgartel, Esq.

Assistant Federal Defender
Tel: (212) 417-8772

12( rl 2014

[reque™ prctey, Se Ontered.

 

U 600
